Title: To Alexander Hamilton from Pierre Charles L’Enfant, 16 October 1793
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander



New york October 16. 1793.
Dear sir

I this moment receive a letter from Colt of paterson on the subject of my account with the society. He Inclose to me a late resolve on the same, together with a bill of charges against me both which Evince the already manifested Intent to Wrong and speculate of my own Expences.
In the account I am charged with articles I had nothing to do with and the better in order to reduce the Ballance due me. I am worried that an objection may be made to my having right to the amount of a full year of Sallery as had been agreed and colt Further observe he believe I am not to Expect being pay of the Ballance which may be acknowleged to be due to me Because says he—the Cashier will refuse my draft for the said unless he has first obtained from me Certain plans, which by the by, I never have been Engaged to make and much beg to leave in other people hands for to Execute.
Privy as you have been with my Engagements in the First Instance of the business you will recollect I never would have concerned myself in it had it not been that I ceeded to your wish and trusted on your friendly Support. Therefore after the manner thing are turned out you will not find it amiss I Should avail of your visit to this place in requesting you to see about this affaire so that matter may be settled right. My only wish is, I will own it to you, that it should be done without need of my meeting any of the persons of whom depend the settlement, as after the manner them and two or three more of the directors have used with me this meeting may prove disagreeable to some of us if not to both parties.
I join here copies of the accounts above mentioned and in order to Enable your jugement I have added some observation respecting those articles I have objection to be charged with as also the reasons for the reclamation I make. It is indeed with reluctance I do this and I should more Chearfully have given up all my just claims were it not, first, that my Circumstance cannot admit of this and, next, that supposing it should such mark of desinterestedness would be here mispalced, & if I have willingly been the dup of my Zeal in several Instances my motives may be accounted for and you know well the considerations which then determined me but now you will agree with me that generosity should be madness.
I must observe that I directed the surveyor and overseer at paterson to demand from Colt a state ment of all Expences of the work performed under me which I wished to prove I have not caused much above of 20,000 dollars Expences to the Society and that out of that sum all the materials he has since made use of had been paid for—which is one amongst the many rascally trick he use to make his labour appear more Economique—he possitively refused giving such an Extract and would not permit anyone to look in the Book on my account. Excuse me long letter and believe me

with great respect   your most obedient humble servant

P Charles LEnfant
Alexander Amilton secretary of the treasury

